***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          BROOKSTONE HOMES, LLC, ET AL. v.
            MERCO HOLDINGS, LLC, ET AL.
             MERCO HOLDINGS, LLC, ET AL. v.
                 CT KARKA, LLC, ET AL.
                      (AC 44704)
                    Bright, C.J., and Alvord and Clark, Js.

                                    Syllabus

In this joint appeal, the appellants were the plaintiffs in a breach of contract
     action and the defendants in a separate action brought by various limited
     liability companies to discharge lis pendens filed against their properties
     in connection with the breach of contract action. The appellees were
     various limited liability companies with rental properties. Sixteen of the
     appellees filed an application pursuant to statute (§ 52-325a) to discharge
     the lis pendens. The trial court granted the application, concluding
     that the appellants had not shown probable cause that their breach of
     contract case was an action intended to affect the real property on
     which the lis pendens had been filed. Pursuant to the applicable statute
     (§ 52-325c), the appellants appealed to this court from the order discharg-
     ing the lis pendens and indicated on the appeal form that the appeal
     was also being filed in connection with their breach of contract action.
     Thereafter, the appellants filed a motion to stay the order discharging
     the lis pendens pending the appeal pursuant to § 52-325c, which the
     trial court denied. The appellants then filed a motion for review pursuant
     to the applicable rule of practice (§ 66-6), challenging the denial of their
     motion to stay, but failed to request a stay of execution of the trial
     court’s judgment until this court had ruled on their motion for review.
     The appellees recorded the order discharging the lis pendens on the
     land records. Thereafter, this court dismissed the appellants’ motion
     for review and ordered the parties to file memoranda to address whether
     the appeal should be dismissed as moot as to the lis pendens case and
     for lack of a final judgment as to the breach of contract case. The
     appellants filed a memorandum of law opposing dismissal. The appellees
     did not file a response to the order. Held:
1. The portion of the appeal challenging the trial court’s judgment in the lis
     pendens case was moot: pursuant to § 52-325c, a stay is automatic for
     only seven days from the date of the court’s order discharging the lis
     pendens unless, during that period, the aggrieved party appeals the order
     and applies for a further stay pending appeal; moreover, because the
     trial court denied the appellants’ motion for stay and the appellants
     never sought a stay from this court, there was no stay in effect when
     the clerk delivered the order discharging the lis pendens or when the
     appellees recorded the order on the land records; furthermore, that the
     appellants timely filed their appeal within the seven day period mandated
     by § 52-325c did not overcome the fact that this court could not grant
     the appellants any practical relief in the appeal because the appellees
     effected the discharge of the lis pendens on filing the trial court’s order
     on the land records, when there was no appellate stay in effect, and
     the lis pendens could not be resurrected after they were discharged;
     additionally, the question presented in this appeal did not qualify for
     review under the capable of repetition yet evading review exception to
     mootness because the appeal was rendered moot not due to the inher-
     ently limited duration of the proceeding but due to the appellants’ failure
     to seek the appropriate remedy from this court and, therefore, the
     appellants failed to demonstrate that the substantial majority of appeals
     from orders discharging lis pendens would become moot before those
     appeals could be decided.
2. The portion of the appeal with respect to the breach of contract case
     was not taken from a final judgment and, accordingly, this court lacked
     subject matter jurisdiction to entertain it: at the time the appeal was filed,
     the appellees had not filed any pleadings in response to the complaint
     and the trial court had not issued any order from which an appeal could
     be filed.
     Considered August 31—officially released November 23, 2021

                        Procedural History

   Application, in one case, to discharge lis pendens filed
against certain of the plaintiffs’ real property, brought
to the Superior Court in the judicial district of Hartford,
where the court, Noble, J., granted the plaintiffs’ appli-
cation to discharge the lis pendens and rendered judg-
ment thereon, and, action, in a second case, to recover
damages for, inter alia, breach of contract, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Waterbury and transferred to the judicial district
of Hartford, Complex Litigation Docket; thereafter, the
defendants in the first case and the plaintiffs in the
second case filed a joint appeal to this court; subse-
quently, the court, Noble, J., denied the motion to stay
the order discharging the lis pendens filed by the defen-
dants in the first case; thereafter, this court dismissed
the motion for review filed by the named defendant
et al. in the first case, and ordered the parties to file
memoranda to address whether the appeal should be
dismissed. Appeal dismissed.
  Taryn D. Martin, for the appellants (defendants in
the first case and plaintiffs in the second case).
  Robert M. Fleischer, for the appellees (plaintiffs in
the first case and defendants in the second case).
                          Opinion

   BRIGHT, C. J. This joint appeal was filed in two trial
court cases to challenge the trial court’s order in one
case granting an application to discharge the lis pendens
filed against multiple properties. We ordered the parties
to file memoranda to address (1) whether this appeal
should be dismissed as moot as to the order granting
the application to discharge the lis pendens because
that order has been recorded on the land records and
(2) whether the appeal should be dismissed for lack of
a final judgment as to the portion of the appeal taken
as to the underlying breach of contract case that is still
pending before the trial court.1 Having considered the
memorandum submitted by the appellants, we dismiss
the appeal.2
   This appeal involves two related cases, though the
cases were not consolidated at the trial court. In Merco
Holdings, LLC v. CT Karka, LLC, Superior Court, judi-
cial district of Hartford, Docket No. CV-XX-XXXXXXX-S
(breach of contract case), five plaintiffs, who are the
appellants here, filed a complaint against twenty-six
limited liability companies (LLCs) sounding in, inter
alia, breach of contract.3 The plaintiffs in the breach of
contract case are Merco Holdings, LLC; DetailManage-
ment, LLC; Elite Investment Properties, Inc.; David Mer-
enstein; and Esther Merenstein. The defendants in the
breach of contract case are CT Karka, LLC; CT Deros,
LLC; Meknes, LLC; Farmington Real Estate Holdings,
LLC; Renwood Real Estate Holdings, LLC; North Haven
Apts, LLC; Bunker Hill Properties, LLC; Austin Heights
CT, LLC; Diamond Court CT, LLC; Waterbury Plaza,
LLC; Valley View Townhouse, LLC; Pine Meadow Town-
house, LLC; Forest Park Apartment Homes, LLC; Briar-
wood Hills, LLC; Hunters Crossing, LLC; Renwood
Apartments, LLC; Oakridge Realty, LLC; Brookstone
Homes, LLC; Ivy Woods CT, LLC; Forest Park Office
Green, LLC; Fieldside Apartments, LLC; Seramonte
Estates, LLC; Seramonte Estates AB, LLC; Alabama
Brook, LLC; Alabama Brook #2, LLC; and Orohena, LLC.
The claims in the breach of contract case are essentially
that the five plaintiffs were partial owners of, had inter-
ests in, or provided management services to the twenty-
six defendant LLCs but had been deprived of their share
of the profits from or management fees related to the
rental properties owned by the LLCs. In connection
with the filing of the complaint, the five plaintiffs filed
eleven lis pendens against sixteen properties owned by
the LLC defendants. No judgment had been rendered in
the breach of contract case when this appeal was filed.
  In Brookstone Homes, LLC v. Merco Holdings, LLC,
Superior Court, judicial district of Hartford, Docket No.
CV-XX-XXXXXXX-S (lis pendens case), sixteen of the LLCs
named as defendants in the breach of contract case,
namely, those owning the properties that are the sub-
jects of the lis pendens in the breach of contract case,
filed as an independent action an application pursuant
to General Statutes § 52-325a to discharge the lis pen-
dens filed against their properties.4 The application to
discharge the lis pendens named as defendants the five
plaintiffs in the breach of contract case. The defendants
in the lis pendens case filed an objection to the applica-
tion to discharge the lis pendens. On May 6, 2021, the
trial court granted the application to discharge the lis
pendens on the basis of the court’s finding that the
defendants had not shown probable cause that their
breach of contract case was an action intended to affect
the real property on which the lis pendens had been
filed.
  On May 12, 2021, the appellants timely filed this
appeal within seven days of the judgment in the lis
pendens case granting the application to discharge lis
pendens, as required by General Statutes § 52-325c (b).5
The appeal form also indicated that the appeal was
being filed in connection with the breach of contract
case.
   Also on May 12, 2021, the appellants filed in the lis
pendens case a timely motion to stay the order discharg-
ing the lis pendens pending appeal, pursuant to § 52-
325c (b). The appellees objected to that motion. The
trial court denied the motion for stay on June 14, 2021.
  The appellants filed a timely motion for review pursu-
ant to Practice Book § 66-6 on June 23, 2021, challenging
the denial of their motion for stay. The appellants, how-
ever, did not file a request, pursuant to Practice Book
§ 61-14, for a stay of execution of the trial court’s judg-
ment until this court had ruled on their motion for
review. On July 6, 2021, the appellees filed a memoran-
dum in opposition to the motion for review in which
they stated that they already had recorded the dis-
charges of lis pendens on the land records. We dis-
missed the appellants’ motion for review on July 28,
2021, and ordered the parties to file memoranda to
address whether the appeal should be dismissed as
moot as to the lis pendens case and for lack of a final
judgment as to the breach of contract case. The appel-
lants filed a memorandum of law opposing dismissal.
The appellees did not file a memorandum in response
to our July 28, 2021 order.
                             I
  We first address whether the portion of this appeal
challenging the trial court’s May 6, 2021 judgment in
the lis pendens case is moot. The appellants argue that
we should not dismiss the appeal as moot because (1)
they timely filed a motion for review of the order deny-
ing their motion for stay, (2) they have a statutory right
to appeal the judgment granting the application to dis-
charge their lis pendens, and (3) even if this appeal is
moot, the appeal satisfies the exception to mootness
for matters that are capable of repetition yet evading
review. We are not persuaded by the appellants’ argu-
ments.
                            A
   The appellants argue that, because they filed a timely
motion for review of the trial court’s order denying their
motion for stay, they have complied with the necessary
requirements to preserve their appellate rights and their
appeal is, therefore, not moot. Essentially, the appel-
lants’ argument is that, in light of their timely motion
for review, the trial court’s judgment discharging the
lis pendens could not be recorded on the land records
until this court decided the motion for review. The
problem with the appellants’ argument is that it is predi-
cated on the erroneous premise that, after the trial court
denied their motion for a discretionary stay, there was
an automatic stay of that order while the motion for
review was pending. A discussion of the interplay of
the applicable statutes and rules of practice makes clear
the appellants’ error.
   Section 52-325c provides the procedures by which a
party whose lien has been ordered discharged pursuant
to General Statutes § 52-325b (b) may stay the effect
of that order. Section 52-325c (b) requires that an appeal
be taken within seven days of the court’s judgment and
provides for an automatic stay during that period. The
appealing party may also, within that seven day window,
apply for a stay of the effect of the order pending appeal.
See General Statutes § 52-325c (b). The filing of an
application for a stay automatically extends the initial
seven day stay until a decision on the application is
rendered. See General Statutes § 52-325c (b). Accord-
ingly, a stay is only automatic, under § 52-325c, for seven
days from the date of the court’s order discharging
the lis pendens unless, within those seven days, the
aggrieved party appeals the order and applies for a
further stay pending appeal, in which case the seven day
stay automatically is extended until the court renders
its decision as to whether to stay the effect of its order
until the appeal is decided. If the court denies a request
for a stay, however, there is no further automatic stay
provided by § 52-325c. Once the trial court denies a
motion for stay, the clerk of the court may deliver to
the parties certified copies of the order discharging the
lis pendens. General Statutes § 52-325c (d).
  The automatic appellate stay generally provided in
noncriminal cases by Practice Book § 61-11 (a) does
not apply to orders discharging lis pendens because the
stay of execution in lis pendens cases is provided by
statute.6 The appellants’ motion for review filed pursu-
ant to Practice Book §§ 61-14 and 66-6 did not create
a stay of execution because the trial court had denied
the appellants’ request for a discretionary stay pursuant
to § 52-325c (b). If the appellants wanted a further stay
while their motion for review was pending before this
court, they needed to file a motion directed to this court
requesting a temporary stay of execution until their
motion for review was decided. Indeed, Practice Book
§ 61-14 provides in relevant part: ‘‘In any case in which
there is no automatic stay of execution and in which
the trial court denies, or refuses to rule on, a motion
for stay, an aggrieved party may file a motion requesting
a stay of execution of the judgment from the court
having appellate jurisdiction pending the filing of and
ruling upon a motion for review. . . .’’
   The clerk of the court delivered the order discharging
the lis pendens to the parties on June 23, 2021, nine
days after the trial court had denied the appellants’
motion for stay. On June 29, 2021, the appellees recorded
the order discharging the lis pendens on the land
records. Because the trial court denied the appellants’
motion for stay on June 14, 2021, and the appellants
never sought a stay from this court pursuant to Practice
Book § 61-14, there was no stay in effect when the clerk
delivered the order discharging the lis pendens or when
the appellees recorded the order on the land records.
Thus, the appellees were well within their rights when
they filed on the land records the order discharging the
lis pendens.
                            B
   The appellants also argue that we should not dismiss
their appeal as moot because they timely filed their
appeal within the seven day appeal period mandated
by § 52-325c. This argument, however, does not over-
come the fact that we cannot grant the appellants any
practical relief in this appeal because the appellees
effected the discharge of the lis pendens on filing the
court’s order on the land records on June 29, 2021,
when there was no appellate stay in effect.
   ‘‘Mootness implicates [this] court’s subject matter
jurisdiction and is thus a threshold matter for us to
resolve. . . . It is a [well settled] general rule that the
existence of an actual controversy is an essential requi-
site to appellate jurisdiction; it is not the province of
appellate courts to decide moot questions, discon-
nected from the granting of actual relief or from the
determination of which no practical relief can follow.
. . . An actual controversy must exist not only at the
time the appeal is taken, but also throughout the pen-
dency of the appeal. . . . When, during the pendency
of an appeal, events have occurred that preclude an
appellate court from granting any practical relief
through its disposition of the merits, a case has become
moot. . . . [A] subject matter jurisdictional defect may
not be waived . . . [or jurisdiction] conferred by the
parties, explicitly or implicitly. . . . [T]he question of
subject matter jurisdiction is a question of law . . .
and, once raised, either by a party or by the court itself,
the question must be answered before the court may
decide the case.’’ (Citation omitted; internal quotation
marks omitted.) Lichtman v. Beni, 280 Conn. 25, 30,
905 A.2d 647 (2006).
   The timely filing of an appeal does not, by itself,
preclude an appeal from becoming moot. See, e.g., id.,
31–33 (appeal was dismissed where plaintiffs recorded
order discharging mechanic’s lien on land records after
defendant filed timely appeal of order); Lucas v.
Deutsche Bank National Trust Co., 103 Conn. App. 762,
767–68, 931 A.2d 378 (appeal was moot where defendant
recorded certified copy of order discharging judgment
lien after plaintiff filed timely appeal of order), cert.
denied, 284 Conn. 934, 935 A.2d 151 (2007). Without a
valid stay in effect, the appellants were able to perfect
the court’s order of discharge by recording it on the
land records. See Lichtman v. Beni, supra, 280 Conn.
31–33; Lucas v. Deutsche Bank National Trust Co.,
supra, 767–68. That action renders this appeal moot as
to the appellants’ lis pendens. The lis pendens cannot
be resurrected after they have been discharged.
   Our Supreme Court’s decision in Lichtman v. Beni,
supra, 280 Conn. 25, is instructive. Lichtman concerned
a trial court’s order discharging a mechanic’s lien pursu-
ant to General Statutes § 49-35b. Id., 29. Our Supreme
Court dismissed the defendant’s appeal as moot
because the plaintiffs had properly filed the certified
copy of the court’s discharge order on the land records
after the defendant failed to request a stay following
the trial court’s order discharging the mechanic’s lien.
Id., 33. The court concluded: ‘‘Because the discharge
order was duly issued and recorded, the lien no longer
exists. We are unwilling to undermine the integrity of
the land records and, therefore, are unable to provide
the defendant with any practical relief.’’ Id., 36.
  Practice Book § 61-14 provides appellants challeng-
ing judgments discharging lis pendens with a remedy
of receiving a temporary stay from this court pending
the filing of and ruling on a motion for review. In failing
to avail themselves of that option, the appellants bore
the risk that the appellees would record the discharge
order on the land records before their motion for review
could be decided. As with the mechanic’s lien in Licht-
man, because the order discharging the appellants’ lis
pendens was duly issued and recorded, the lis pendens
no longer exist. We are, therefore, unable to provide
the appellants with any practical relief.
                            C
   The appellants argue that, even if their appeal from
the order discharging the lis pendens is moot, we should
nevertheless consider the merits of their appeal because
it presents a matter that is capable of repetition yet
evading review. We do not agree.
  ‘‘We note that an otherwise moot question may qualify
for review under the capable of repetition, yet evading
review exception. To do so, however, it must meet three
requirements. First, the challenged action, or the effect
of the challenged action, by its very nature must be of
a limited duration so that there is a strong likelihood
that the substantial majority of cases raising a question
about its validity will become moot before appellate
litigation can be concluded. Second, there must be a
reasonable likelihood that the question presented in the
pending case will arise again in the future, and that
it will affect either the same complaining party or a
reasonably identifiable group for whom that party can
be said to act as surrogate. Third, the question must
have some public importance. Unless all three require-
ments are met, [the appeal] must be dismissed as moot.’’
(Internal quotation marks omitted.) Tappin v. Home-
comings Financial Network, Inc., 265 Conn. 741, 747,
830 A.2d 711 (2003). We conclude that this lis pendens
case does not meet the first requirement for review
under the capable of repetition yet evading review
exception.
   The appellants claim that an order discharging lis
pendens is necessarily of limited duration because the
party challenging the order must move quickly to pre-
vent the order from being recorded on the land records.
They note that in this case the same trial court dis-
charged the lis pendens and then denied their motion
to stay. They argue that, ‘‘[w]hen it denied the motion
to stay, the trial court also effectively denied the [appel-
lants] an opportunity to appeal the ruling on discharging
the lis pendens.’’ We disagree.
   As set forth in parts I A and B of this opinion, the
appellants had procedures available to them to prevent
their appeal from becoming moot. Although they
availed themselves of many of those procedures by
taking a timely appeal, filing a timely motion for stay
in the trial court, and seeking review from this court
of the trial court’s denial of their motion for stay, the
appellants failed to take the necessary next step of
seeking a stay from this court pursuant to Practice Book
§ 61-14. Thus, their appeal was rendered moot not due
to the ‘‘inherently limited duration’’ of the proceeding
before the trial court but due to their failure to seek
the appropriate remedy from this court. Consequently,
the appellants have failed to demonstrate that the sub-
stantial majority of appeals from orders discharging lis
pendens will become moot before those appeals can
be decided.
                             II
  We also ordered the parties to file memoranda to
address why this appeal should not be dismissed as to
the breach of contract case because a final judgment
had not been rendered in that matter. The appellees
did not file a memorandum, and the appellants’ memo-
randum did not address this issue. We conclude that
the portion of this appeal filed in connection with the
breach of contract case was not taken from a final
judgment and, therefore, we lack subject matter juris-
diction to entertain it.
   The subject matter jurisdiction of this court and our
Supreme Court is limited by statute to final judgments.
General Statutes § 52-263. Our appellate courts lack
jurisdiction to hear an appeal that is not brought from
a final judgment. See State v. Curcio, 191 Conn. 27, 30,
463 A.2d 566 (1983). ‘‘Thus, even where the appellee
fails to bring to our attention the lack of [a] final judg-
ment, either by motion to dismiss or in its brief, or at
oral argument, we must, nonetheless, act sua sponte.’’
Mac’s Car City, Inc. v. DiLoreto, 33 Conn. App. 131,
132, 634 A.2d 1187 (1993).
   The appellants’ appeal form indicated that they were
challenging the trial court’s order in the lis pendens
case granting the application to discharge the lis pen-
dens, but the appellants also listed the case name and
docket number for the breach of contract case in the
section of the appeal form entitled ‘‘Additional Trial
Court Docket Numbers Appealed.’’ The appellants had
filed an amended complaint in the breach of contract
case fewer than two weeks before they filed this appeal.
The appellees had not filed any pleadings in response
to the amended complaint when this appeal was filed,
and the trial court had not issued any orders from which
an appeal could be filed in the breach of contract case.
Thus, no final judgment had been rendered in the breach
of contract case when this appeal was filed.
   The appeal is dismissed as moot to the extent that
it challenges the judgment in Brookstone Homes, LLC
v. Merco Holdings, LLC, Superior Court, judicial district
of Hartford, Docket No. CV-XX-XXXXXXX-S; the appeal is
dismissed for lack of a final judgment to the extent that
it was filed in connection with Merco Holdings, LLC
v. CT Karka, LLC, Superior Court, judicial district of
Hartford, Docket No. CV-XX-XXXXXXX-S.
      In this opinion the other judges concurred.
  1
     Our July 28, 2021 order reads as follows: ‘‘In the following matter, counsel
are hereby ordered, sua sponte, to file memoranda of not more than ten
(10) pages on or before August 27, 2021, giving reasons, if any, why the
portion of this appeal challenging the trial court’s May 6, 2021 judgment in
Brookstone Homes, LLC v. Merco Holdings, LLC, Docket No. HHD-CV-21-
6139513-S, should not be dismissed as moot because the order discharging
the lis pendens has been recorded on the land records (see Lichtman v.
Beni, 280 Conn. 25, 905 A.2d 647 (2006); Lucas v. Deutsche Bank National
Trust Co., 103 Conn. App. 762, 931 A.2d 378, cert. denied, 284 Conn. 934,
935 A.2d 151 (2007)); and why the portion of this appeal from Merco Hold-
ings, LLC v. CT Karka, LLC, Docket No. HHD-CV-XX-XXXXXXX-S, should not
be dismissed because a final judgment has not entered in that matter. (See
General Statutes § 52-263; State v. Curcio, 191 Conn. 27, 30, 463 A.2d 566
(1983)).’’ (Footnote omitted.)
   2
     The appellees did not file a memorandum in response to our July 28,
2021 order. After the appellants filed a memorandum and the deadline
imposed by our order had passed, the appellees filed a motion for leave to
respond to the appellants’ memorandum. Because we are dismissing this
appeal, no action is necessary on the appellees’ motion for leave.
   3
     Most of the defendants in the breach of contract case are plaintiffs in
Brookstone Homes, LLC v. Merco Holdings, LLC, Superior Court, judicial
district of Hartford, Docket No. CV-XX-XXXXXXX-S (lis pendens case). The
sixteen plaintiffs in the lis pendens case are Brookstone Homes, LLC; Bunker
Waterbury Plaza, LLC; Valley View Townhouse, LLC; Pine Meadow Town-
house, LLC; Forest Park Apartment Homes, LLC; Forest Park Office Green,
LLC; Briarwood Hills, LLC; Hunters Crossing, LLC; Renwood Apartments,
LLC; Oakridge Realty, LLC; Ivy Woods CT, LLC; Fieldside Apartments, LLC;
and Seramonte Estates, LLC. These sixteen plaintiffs are the appellees in
this appeal.
  CT Karka, LLC; CT Deros, LLC; Meknes, LLC; Farmington Real Estate
Holdings, LLC; Renwood Real Estate Holdings, LLC; North Haven Apts, LLC;
Seramonte Estates AB, LLC; Alabama Brook, LLC; Alabama Brook #2, LLC;
and Orohena, LLC are not parties to the lis pendens case but are appellees
in this appeal.
  4
    See footnote 3 of this opinion.
  5
    General Statutes § 52-325c provides: ‘‘(a) Any order entered as provided
in subsection (b) of section 52-325b shall be deemed a final judgment for
the purpose of appeal.
  ‘‘(b) No appeal shall be taken from such order except within seven days
thereof. The effect of such order shall be automatically stayed for such
seven-day period. If an appeal is taken within such seven-day period, the
party taking such appeal may, within such period, file an application with
the clerk of the court in which such order was issued, requesting a stay of
the effect of such order pending such appeal, which application shall set
forth the reasons for such request. A copy of such application shall be sent
to the adverse party by the applicant. Upon the filing of such application,
the effect of such order shall be further stayed until a decision is rendered
thereon. A hearing on such application shall be held promptly. Such order
shall be stayed if the party taking such appeal posts a bond, as provided in
subsection (c) of this section.
  ‘‘(c) Upon the hearing on such application, the court shall: (1) Upon
motion of the party taking the appeal set an amount of bond with surety
for the stay of such order as provided in subsection (b) of this section,
which amount shall be as the court deems sufficient to indemnify the adverse
party for any damages which may result from the stay. If the party taking
the appeal gives such bond the order shall be stayed; or (2) grant the stay;
or (3) deny the stay; or (4) condition the granting of the stay upon the giving
of such a bond.
  ‘‘(d) Any order of discharge or any order of any stay shall take effect
upon recording of a certified copy thereof in the office of the town clerk
in which such notice of lis pendens was recorded. The clerk of the court
in which any such order is issued shall not deliver any certified copies
thereof until the time for taking an appeal has elapsed or, if an appeal is
taken and an application for a stay of such order is filed, until such time
as a decision granting or denying such stay has been rendered.
  ‘‘(e) When a certified copy of such order of discharge of notice of lis
pendens has been recorded, such discharged notice of lis pendens shall not
be deemed to constitute constructive notice of the claim of the party
recording such notice to any third party who acquires his interest in the
particular property either before or after the recording of such discharge.’’
  6
    ‘‘Except where otherwise provided by statute or other law, proceedings
to enforce or carry out the judgment or order shall be automatically stayed
until the time to file an appeal has expired. . . .’’ (Emphasis added.) Practice
Book § 61-11 (a).